Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objection to the drawings has been overcome. 
The indefiniteness rejection has been overcome.
Applicant’s arguments with respect to the prior art rejections of claim(s) 1-12 and 14-16 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, and 10- is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fredriksson (US 2018/0334061).

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1. A forward tilting mechanism of a headrest, the forward tilting mechanism comprising:
a fixing bracket (130 in Figure 10) mounted on a stay (26, 28 in Figures 11A and 11B);
a main body (52 in Figure 8), wherein an upper portion of the main body is rotatably coupled to the fixing bracket (via hinge 90 and other elements shown in Figure 8);
a driving part mounted on the fixing bracket between the fixing bracket and the main body (comprising motor 150 and spindle 152 shown in Figures 10-12); and
a slider (154 in Figures 8 and 12) disposed between the driving part and the main body (paragraphs 0049 and 0054-0055) and configured to be movable by operation of the driving part and to provide moving force to the main body such that the main body is rotatable by the movement of the slider (Figures 4-5 and paragraphs 0049 and 0054-0055) and a lower portion of the main body moves about the upper portion of the main body (as shown in Figures 4-5).

2. The forward tilting mechanism of claim 1,
wherein the fixing bracket comprises a rod formed in an upper portion of the fixing bracket and rotationally coupling the main body (where the rod 94 of the hinge 90 and intervening elements are fixed to or formed in an upper portion of the fixing bracket 30, as can be appreciated by the apparent location of the pivot axis of the hinge 90 based on rotation of the main body in Figures 4-5 and comparison to Figure 9, and the rod 94 is rotationally coupled to the main body since the main body rotates relative to and/or together with the rod of the hinge 90), and wherein an axial direction of the rod is aligned with a lateral direction of the fixing bracket (rod 94 of hinge 90 as shown in Figures 8-9). 

3. The forward tilting mechanism of claim 2,
wherein the main body comprises a link (comprising fasteners 110) protruding toward the fixing bracket and rotatably coupled to the rod (protrude fore and aft, as shown in Figure 8). 

7. The forward tilting mechanism of claim 1,
wherein the driving part comprises a lead screw (152) configured to be linearly movable toward the slider or in a direction away from the slider by operation of the driving part (where there is relative movement between the lead screw 152 and the slider 154).

10. The forward tilting mechanism of claim 1,
wherein the slider comprises a plurality of protrusions insertable into the fixing bracket and protruding from the surface thereof (where the slider comprises 60 and protrusions 124 shown in Figure 8 and described in paragraph 0055).

11. The forward tilting mechanism of claim 10,
wherein the fixing bracket comprises a plurality of through-holes (132) into which each of the plurality of protrusions is insertable (Figures 10-12 and 15), respectively, and wherein the plurality of protrusions is configured to be movable with respect to the respective plurality of through-holes (paragraphs 0048 and 0054).

12. The forward tilting mechanism of claim 11,
wherein the slider is configured to be linearly movable in the direction away from the driving part or toward the driving part by the operation of the driving part (as shown by the straight holes 132 and the matching straight protrusions 124 in Figures 10-12 and 15), and
wherein the plurality of protrusions is configured to move with respect to the plurality of through-holes according to the operation of the driving part (Figures 10-12  and 15, and paragraphs 0048 and 0054).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fredriksson (US 2018/0334061).

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

(For claims 3-6, the bracket has a link protruding towards and rotatably coupled to the main body instead of the reverse—it would have been obvious to provide the configuration of Fredriksson because a simple reversal of working parts has been deemed obvious by the courts)

3. The forward tilting mechanism of claim 2,
wherein the main body comprises a link protruding toward the fixing bracket and rotatably coupled to the rod (bracket interpreted as comprising link 92, 100 and intermediate elements, the link protruding towards the main body, as is obvious in accordance with reversal of working parts noted above). 

4. The forward tilting mechanism of claim 3,
wherein the link has a coupling hole penetrating the link and configured to have the rod inserted therein (link 92, 100 has a hole through which rod 94 is inserted).

5. The forward tilting mechanism of claim 4,
wherein the main body rotates with respect to the coupling hole to be tilted upward (Figures 4-5 and as described in paragraph 0047).

6. The forward tilting mechanism of claim 4,
wherein the link is configured to rotate with respect to the rod to have the main body tiltable upward (Figures 4-5 and paragraph 0047).

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fredriksson (US 2018/0334061) in view of Romer (US 2020/0317092).
Fredriksson shows and discloses the details set forth in claim 1 above, including the slider comprising element 154 that slides relative to the bracket and the motor drive 152, but lacks the specifics of overhangs on the slider that engage a guide groove on the main body for guiding the slider.
On the other hand, Romer shows just such overhangs (14) on a slider and grooves (13.3) on the main body.
It would have been obvious to provide the overhangs and grooves, as taught by Romer, on the slider and main body of Fredriksson because doing so would provide the benefit of enabling more purely linear movement of the slider and reduce stresses on the slider, motor, drive screw, and their mounts, as is well-known for this type of overhang and groove arrangement.  
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

8. The forward tilting mechanism of claim 1,
wherein the slider comprises a pair of overhangs (14) protruding from both sides (Figure 3b), respectively, and configured to be slidable on the main body (Figures 3a-3c).

9. The forward tilting mechanism of claim 8,
wherein the main body comprises a guide groove (13.3) formed in an inner surface thereof and forming a path through which the overhang is slidable (Figures 3a-3c).

Claim 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fredriksson (US 2018/0334061) in view of Sobieski (US 2010/0270841).
Fredriksson has the details set forth in the rejections above, and including what appears to be a cover for the headrest, but lacks the specifics of the coupling mechanisms of the front and a rear headrest covers.
On the other hand, Sobieski shows just such details.  
It would have been obvious to include the front and rear covers and their coupling mechanisms because doing so would provide an easy and efficient way to assemble the headrest.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

14. A headrest comprising:
a stay mounted on a seatback of a seat, the stay being vertically movable with respect to the seatback (although functionally recited only, the stays can be moved vertically by using the appropriate tools);
a forward tilting mechanism including: a fixing bracket (130 in Figure 10) mounted on the stay (26, 28 in Figures 11A and 11B); a main body (52 in Figure 8), wherein an upper portion of the main body is rotatably coupled to the fixing bracket (via hinge 90 and other elements shown in Figure 8); a driving part mounted on the fixing bracket between the fixing bracket and the main body (comprising motor 150 and spindle 152 shown in Figures 10-12); and a slider (154 in Figures 8 and 12) disposed between the driving part and the main body (paragraphs 0049 and 0054-0055) and configured to be movable by operation of the driving part and to provide moving force to the main body such that the main body is rotatable by the movement of the slider (Figures 4-5 and paragraphs 0049 and 0054-0055) and a lower portion of the main body moves about the upper portion of the main body (as shown in Figures 4-5);
a front cover coupled to a front of the main body (Sobieski); and
a rear cover coupled to a rear of the main body to accommodate the fixing bracket, the driving part, and the slider therein (combination with Sobieski).

15. The headrest of claim 14,
wherein a front side surface of the main body is formed with a plurality of projections protruding therefrom (Sobieski).

16. The headrest of claim 15,
wherein the front cover comprises a plurality of coupling parts penetrating the front cover and having the plurality of projections inserted therein (Sobieski).

17. The headrest of claim 14,
wherein a plurality of hooks is provided on a rear side of the main body and the rear cover is formed with a plurality of engagements couplable to the plurality of hooks (Sobieski).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636